Citation Nr: 0606858	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  94-43 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for bursitis and arthritis of the right shoulder.  

2.  Entitlement to a disability rating in excess of 20 
percent for bursitis and arthritis of the left shoulder.  

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active military service from March 1949 to 
March 1958 and from March 1958 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The case was previously before the Board in February 2004, 
when it was remanded for retrieval of additional medical 
records.  The requested development has been completed.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's shoulder disabilities have not resulted in a 
limitation of motion of either arm to midway between the side 
and shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for bursitis of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for bursitis of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the issues involving increased ratings for the veteran's 
service-connected shoulder disabilities, VA has met the 
notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Letters dated in June 2003 and March 
2004, coupled with the Board's remand of February 2004, 
satisfied the duty to notify provisions.  The veteran's 
medical records have been obtained and he has been accorded a 
recent examination for disability evaluation purposes.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issues 
decided herein.  While the initial denial of these claims was 
in April 1992, the claims were readjudicated after 
appropriate notice was provided the veteran.  To the extent 
that VA has failed to fulfill any duty to notify or assist 
the veteran, the Board finds that error to be harmless.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The medical evidence of record reveals that the veteran has 
bilateral shoulder disabilities which have been present since 
service.  The diagnoses of these disabilities has varied 
between bursitis and tendonitis.  A March 1992 VA x-ray 
report identified bilateral degenerative changes, arthritis, 
of both shoulders.  

Diagnostic code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In the present case the veteran's right and left shoulder 
disabilities are each rated as 20 percent disabling under 
Diagnostic Code 5201 for limitation of motion of the arm 
(shoulder).  The 20 percent rating contemplates limitation of 
motion of either the major or minor arm to at shoulder level 
(approximately 90 degrees), or limitation of the minor arm to 
midway between the side and shoulder level (approximately 45 
degrees).  A 30 percent rating contemplates limitation of the 
major arm to midway between the side and shoulder level 
(approximately 45 degrees), or limitation of the minor arm to 
25 degrees from the side.  Finally, a 40 percent rating is 
assignable for limitation of motion of the major arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2005).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the more recent medical 
evidence which includes, but is not limited to: service 
medical records; his contentions, including testimony 
provided at a November 1993 hearing; and VA medical treatment 
records, and VA examination reports dated in June 2003 and 
November 2004. The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to each claim.  

The preponderance of the evidence is against the veteran's 
claim for disability ratings in excess of 20 percent for 
either shoulder disability.  The veteran's service medical 
records establish that the veteran is right handed, with this 
right arm and shoulder being the major extremity.  The 
competent medical evidence of record provided by the most 
recent VA examination conducted in November 2004 does not 
show that the veteran's service-connected shoulder 
disabilities result in limitation of motion of either arm to 
midway between the side and shoulder level.  Specifically, 
the veteran's range of motion of each shoulder was symmetric 
and revealed forward flexion to 90 degrees and abduction to 
80 degrees which approximates shoulder level as contemplated 
by the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2005).  The range of motion of the shoulders exhibited 
in earlier VA examinations was not as limited as exhibited in 
the 2004 examination.  There was no evidence of ankylosis; 
dislocation, nonunion, or malunion of the clavicle or 
scapulae; and impairment of the humerus which would warrant 
rating the veteran's shoulder disabilities under any other 
Diagnostic Code.  Accordingly, entitlement to disability 
ratings in excess of 20 percent for disabilities of each 
shoulder must be denied.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2002).  This has been accomplished 
in the present case as the veteran is assigned a 20 percent 
disability rating for the service-connected disability of 
both the right and the left shoulders.  Moreover, although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
evaluations in excess of 20 percent for the veteran's 
service-connected right and left shoulder disorders, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for bursitis and 
arthritis of the right shoulder is denied. 

A disability rating in excess of 20 percent for bursitis and 
arthritis of the left shoulder is denied. 




	(CONTINUED ON NEXT PAGE)


REMAND

In December 2003, the RO denied service connection for a back 
disability.  In June 2004 the veteran submitted additional 
medical evidence related to his claim for service connection 
for a low back disorder.  The veteran continued to assert 
that he injured his back during service.  The Board construes 
this as a timely Notice of Disagreement with the December 
2003 rating decision.  Accordingly, when a Statement of the 
Case has not been issued the Board is obligated to remand 
this issue to the RO for the issuance of a statement of the 
case and notification of appellate rights.  Manlincon v. 
West, 12 Vet. App. 238 (1999).   

Accordingly, this issue is REMANDED for the following action:

The evidence submitted by the veteran in 
June 2004 should be reviewed.  If service 
connection for a back disorder is not 
granted, appropriate action, including the 
issuance of a Statement of the Case and 
notification of appellate rights on this 
is necessary.  38 C.F.R. § 19.26.  The 
veteran and his representative are 
reminded that to vest the Board with 
jurisdiction as to this issue, a timely 
substantive appeal must be filed.  
38 C.F.R. § 20.202.  If the veteran 
perfects an appeal as to the issue of 
entitlement to service connection for a 
back disability, the case must be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


